Title: To Alexander Hamilton from James McHenry, 6 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 6th. May—1799—
          
          I have received your letter, dated New-York the 3d. instant, enclosing a letter for Captain Bruff, with recruiting instructions, which you request me, to have forwarded to him.
          You observe, that the term of enlistment, you have inserted in Captain Bruff’s instructions is three years; that the form of instructions sent by me to you, had five years inserted in it; and enquire what authority or law, justifies the insertion of the longest period or five years; and suppose in a postscript, that the model I forwarded to you, contemplated enlistments exclusively for the second regiment of Artillerists, under an Act of the 27th. May 1798—under which the term of enlistment is five years, but that three years is the term for the first regiment of which Captain Bruff is.
          I have now to observe to you, that by the form I sent you, filled with the term of five years—I contemplated enlistments for both regiments of Artillerists, but as the authority I concieved to authorize it, may be subject to a different construction, from that I have given to it—I shall defer sending his letter and instructions to Captain Bruff, until I recieve your opinion.
          “An Act to ascertain and fix the Military Establishment of the United States”—passed the 30th. May—1796, provides—Sect. 1st. That the military establishment of the United States, from and after the last day of October next—be composed of the Corps of artillerists and engineers, as established by the Act &c—Sect 5th. That the corps of artillerists, and engineers be completed conformably to the Act of 8th. day of may, 1794, establishing the same, and prescribing the number and term of enlistments, and the method of organization. Sect. 6. Prescribes the compensation to commissioned Officers, for enlistments. Sect. 7th. That there shall be allowed and paid to each soldier, now in the service of the United States, or discharged therefrom, subsequent to the 3d. day of March 1794, who shall reenlist for the term of five years, unless sooner discharged a bounty of sixteen dollars, and to each person not now in the army of the United States, or discharged, as above, who shall hereafter enlist, for the term aforesaid, a bounty of fourteen dollars; but the payment of four dollars, of the bounty, of each, and every man,  so enlisting, shall be deferred, until, he shall have joined the corps in which he is to serve.
          You will percieve, that I grounded my opinion, that enlistments for the first regiment of artillerists &c might be made for the term of five years, entirely on the seventh section, of the Act of the 30th. May 1796—I shall be anxious to know, whether you coincide with me, in opinion.
          I am Sir with great respect your obedient servant—
          
            James McHenry
          
          Major General Alexander Hamilton
        